 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered,defaced,or covered by any other material.(b)Notify the Regional Director for the Tenth Region,in writing,within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what steps ithas taken to comply therewith.3. It is recommend that the allegations of the complaint with respect to the un-lawful discharge of Fred Hill be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interfere with,restrain,or coerce our employees in the exerciseof their rights to engage in or to refrain from engaging in union activities byinterrogating them concerning their union sympathies and activities,by solicitingtheirwithdrawal from Truckdrivers and Helpers,Local 515, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Ind., or any other labor organization,creating the impression of surveillance ofemployees while engaging in union activities,and my threatening employeeswith retaliatory reprisals for becoming unionized.WE WILL NOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of the right to self-organization,to form labororganizations,or to join or assist Truckdrivers and Helpers,Local 515, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Ind., or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, or torefrain from engaging in such activities as guaranteed in Section 7 of the Act.All our employees are free to become or remain,or to refrain from becoming orremaining members of any labor organization.RYDER TRUCK RENTAL, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Dallas General Drivers, Warehousemen and Helpers Local UnionNo. 745and'Macatee, Inc.Dallas General Drivers, Warehousemen and Helpers Local UnionNo. 745, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaandMacatee, Inc.CasesNos. 16-CB-158 and 16-CP-1. January 5,1962SUPPLEMENTAL DECISION GRANTING MOTIONAND MODIFYING ORDEROn May 11, 1960, the Board issued a Decision and Order in this pro-ceeding, finding that the Respondent had violated Section 8 (b) (7) (B)of the Act.' In its Order, the Board directed Respondent to cease and1127 NLRB 683.135 NLRB No. 11. DALLAS GENERAL DRIVERS, ETC., LOCAL UNION 74563desist from picketing or threatening to picket Macatee, Inc., where anobject thereof was to force or require Macatee, Inc., to recognize andbargain with the Union "for a period of one year following the con-duct of the election of June 24, 1959." Thereafter, the General Coun-sel filed with the Board a motion for reconsideration of the scope of itsOrder? In his motion, the General Counsel urged that the 1-year banon picketing for the proscribed objects should run from Septem-ber 2, 1959, the date on which the Board certified the results of theelection, rather than the date on which the election was held, and thatfuture picketing for such objects should be banned for a year follow-ing the conduct of a "valid election" among Macatee, Inc., employeeswhich the Union does not win.InIrvins, Inc.,'issued on November 24, 1961, the Board had oc-casion to reconsider the scope of its Orders in cases involving viola-tions of Section 8(b) (7) (B). In that case, the Board announcedthat the determinative date for deciding whether a "valid election"under that section has been held, and, consequently, whether thatsection has beenviolated,shall be the date of certification of results ofelection or of certification of representatives, as the case may be.Forthe purpose ofremedyinga violation of that section, the Board therefurther announced that "remedial orders in Section 8(b) (7) (B) caseswill require a cessation of all recognition and/or organization postelection picketing for a period of twelve months, which period shallbecomputed from the date the labor organization terminates itspicketing activities (either voluntarily or involuntarily)."The Boardalso fashioned an order barring prospective picketing for objects ofrecognition or organization for a year following the conduct of a validelection which the picketing union loses.Applying these criteria to the instant case, the record shows that,although the election was conducted on June 24, 1959, the Board issueda certification of results of election on September 2, 1959.Because theUnion continued to picket for recognition on and after that date, theUnion's violation of Section 8(b) (7) (B) occurred on September 2.The record further shows that the Union's picketing for recognitioncontinued until November 27, 1959, when it was enjoined by a Federaldistrict court.We would normally tailor the remedy to bar picketingfor a year following this date.As more than a year following the datehas already elapsed, we shall, in the circumstances of this case, onlyorder the Union to cease and desist from picketing for this object fora year following the conduct of any future valid election in which theUnion is unsuccessful.Accordingly, we grant the General Counsel's motion for reconsider-ation and shall modify the Order herein to the extent indicated above.2 No opposition to the motion has been filed with the Board.134 NLRB 686. 64DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDEREDthat paragraph 1 (a) of the Order herein be,and it hereby is, deleted, and that there be substituted therefor thefollowing :"1.Cease and desist from :"(a) Picketing or causing to be picketed, or threatening to picketMacatee, Inc., where an object thereof is to force or require Macatee,Inc., to recognize or bargain collectively with it where within the pre-ceding 12 months a valid election under Section 9(c) of the Act hasbeenconducted which the Respondent did not win."IT IS FURTHER ORDEREDthat the notice herein be, and it hereby is,amended by substituting for the paragraph commencing with "Wewill not" and ending with "election of June 24, 1959" the following :WE WILL NOT picketor cause tobe picketed, or threaten topicket, Macatee, Inc., where an object thereof is to force or requireMacatee, Inc., to recognize or bargain collectively with us wherea valid election which we did not win has been conducted by theNational Labor Relations Board among the employeesof Maca-tee, Inc., within the preceding 12 months.CHAIRMAN MCCULLOCHand MEMBERBROWN took no partin the con-sideration of the above Supplemental Decision Granting Motion andModifying Order.Royal Optical Manufacturing Co., Inc.andProduction,Mainte-nance and Service Employees Union,Local3.Case No. 2-CA-7727.January 8, 1962DECISION AND ORDEROn May 8,1961, Trial Examiner Lee J. Best issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesalleged in the complaint and recommending that they cease and desisttherefrom and take certain affirmative action as set forth in the Inter-mediate Report attached hereto. The Trial Examiner also found thatRespondent had not engaged in other unfair labor practices whichhad been alleged in the complaint.Thereafter, the General Counselfiled exceptions to the Intermediate Report and a supporting brief.The Respondent did not file any exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in this135 NLRB No. 10.